          Case 5:19-cv-00374-R Document 24 Filed 04/21/20 Page 1 of 1



                   THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

DAVID L. DANIELS,                            )
                                             )
                    Plaintiff,               )
                                             )
v.                                           )          CIV-19-374-R
                                             )
JANET DOWLING, Warden,                       )
                                             )
                    Defendant.               )

                                         ORDER

       Petitioner filed this action seeking a writ of habeas corpus, challenging a conviction

in the District Court of Oklahoma County. Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C)

the matter was referred to United States Magistrate Judge Shon T. Erwin for preliminary

review. On March 27, 2020, Judge Erwin issued a Report and Recommendation wherein

he recommended the Petition be denied. (Doc. No. 23). The record reflects that Petitioner

has not objected to the Report and Recommendation within the time limits prescribed

therein nor sought an extension of time in which to object to the Report and

Recommendation. Accordingly, the Report and Recommendation is ADOPTED IN ITS

ENTIRETY and the Petition is DENIED.

      IT IS SO ORDERED this 21st day of April 2020.
